Case: 12-12654     Date Filed: 10/04/2012      Page: 1 of 2

                                                                  [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-12654
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 2:11-cv-03420-LSC


WILLIAM J. BAXLEY, etc.,
                                                              Plaintiff,

CHARLES S. GRIMSLEY, individually and on
behalf of a class of persons similarly situated with
him, being members of the Southwest Airlines
frequent flier program who have been issued
“1 drink coupons” without expiration dates, and
persons otherwise lawfully issued,

                                                              Plaintiff-Appellant,

                                        versus

SOUTHWEST AIRLINES CO., INCORPORATED,


                               llllllllllllllllllllllllllllllllllllDefendant-Appellee.
                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                           ________________________
                                (October 4, 2012)
              Case: 12-12654    Date Filed: 10/04/2012   Page: 2 of 2




Before TJOFLAT, HILL and KRAVITCH, Circuit Judges:


PER CURIAM:



      Appellant Charles Grimsley, individually, and on behalf of a class of

similarly situated persons, sued Southwest Airlines Co., Inc. (Southwest), for

breach of contract arising from Southwest’s refusal to honor “1 drink coupons”

without expiration dates. Grimsley contends that he earned the coupons because

he was a member of Southwest’s Rapid Rewards Program. Southwest filed a

motion to dismiss Grimsley’s complaint, which was granted by the district court.

      We have reviewed the record on appeal, the briefs and the arguments of

counsel. Finding no error, we affirm the judgment of the district court.

      AFFIRMED.




                                         2